While agreeing that we should affirm the defendant's conviction, I disagree as to the finding of error, albeit not prejudicial, in the admission of certain statements of the victim as addressed in the second assignment of error.
In the second of two hearsay issues raised in said assignment of error, appellant claims that the trial court erred in permitting the victim's co-worker to testify on rebuttal as to a statement allegedly made by the victim the day before the incident. Kristi Jean Orth testified that the victim stated, "That fucking nigger is not going to get away with it." This court finds the statement to be inadmissible yet affirms the conviction upon the finding that the admission of the testimony was not prejudicial. I would find that the trial court properly admitted the statement in question.
The appellant, first of all, testified that he and his wife "always got along good." This statement as well as the allegations of the indictment and the defense thereto put into issue the relationship of the victim and the appellant and provide a basis for relevancy as to the statement in question.
The state-of-mind exception is defined in Evid.R. 803(3):
"Then existing, mental, emotional, or physical condition. A statement of the declarant's then existing state of mind, emotion, sensation, or physical condition (such as intent, plan, motive, design, mental feeling, pain, and bodily health), but not including a statement of memory or belief to prove the fact remembered or believed * * *."
Under certain circumstances a victim's relevant hearsay statements have been properly admitted in Ohio as an exception under Evid.R. 803(3). In State v. Apanovitch (1987), 33 Ohio St.3d 19,21, 514 N.E.2d 394, 397-398, admissions of a victim were found to be admissible as legitimate state of mind exceptions pursuant to Evid.R. 803(11). Similary, the victim's state of mind in the case sub judice is relevant. I would, therefore, find that the admission of the statement was an exception under Evid.R. 803(3). The statement was therefore not inadmissible hearsay and was properly admitted. *Page 160